DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 13-14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2019/0030379 to Schaer in view of US Patent 9,170,075 to Kangas, US 10,556,137 to Rose and US Patent 8,777,684 to Grutta.
Regarding claim 1, Schaer discloses an avalanche airbag system, comprising: at least one airbag (para. 0057); and a filling device for introducing ambient air into the airbag, wherein the filling device includes at least one fan (11, 12, 13) with an electric motor (31), a first electric energy storage (battery for recharging the capacitor (see claim 29)), a second electric energy storage configured as at least one capacitor (22), a control device (32) for actuating the electric motor, and a second trigger (42) for activating a triggered mode, wherein when the triggered mode is activated the control device causes the fan to introduce ambient air into the airbag.  Schaer fails to disclose a first trigger.  However, Kangas discloses a portable electric device having a capacitor charged by a battery (601) and a first trigger (603) for activating a standby mode, wherein when the standby mode is activated: the first energy storage charges the at least one capacitor with electrical energy originating from the first energy storage (Col. 5, lines 6-41).  It would have been obvious to one of ordinary skill to have included a trickle power unit including a first trigger in Schaer to allow the user to charge the capacitors when desired while also preventing energy drain when desired, as taught by Kangas (Col. 5, lines 26-31).  The combination fails to disclose whether a controller is used to cause the first energy storage to charge the capacitor.  However, Rose discloses an avalanche backpack and discloses that it is known to make electrical switch connections with or without a controller (Col. 10, lines 50-54).  It would have been obvious to one of ordinary skill to have included a controller between the first energy storage and the capacitor because it would allow the user to better control the parameters of the charging (i.e. rate of charging, amount of charging, etc.).  Further, using a controller would have been obvious because it only involves combining prior art elements according to known methods to yield predictable results.  The combination fails to disclose the controller functions being served by a single controller in the assembly.  However, Grutta discloses an avalanche airbag backpack that uses a controller (520) to run a variety of elements of the system (Fig. 9).  It would have been obvious to one of ordinary skill to have designed the control device (22 – Schaer) to also cause the first energy storage to charge the capacitor when the first trigger is actuated because it would allow for only including one controller to run the entire system rather than multiple individual controllers for separate parts of the system.  
Regarding claim 8, the combination from claim 1 fails to disclose whether the first electric energy storage powers the control device.  However, Grutta discloses an avalanche airbag backpack in which the main battery (530) powers the control device (520 - Fig. 9).  It would have been obvious to one of ordinary skill to have used the first electric storage to power the control device so that only one battery would be necessary in the system rather than multiple individual batteries.  
Regarding claims 9 and 21, Schaer discloses wherein the at least one capacitor is configured as a supercapacitor (para. 0012).
Regarding claims 13 and 17, Schaer discloses a backpack comprising: the avalanche airbag system according to claim 1 (para. 0002).
Regarding claim 14, Schaer discloses a method of operating an avalanche airbag system, comprising: providing an avalanche airbag system comprising at least one airbag (para. 0057) and a filling device for introducing ambient air into the airbag, the filling device includes at least one fan (11, 12, 13) with an electric motor (31), a first electric energy storage (battery for recharging the capacitor (see claim 29)), a second energy storage configured as at least one capacitor (22), a control device (32) for actuating the electric motor, and a second trigger (42) for activating a triggered mode, wherein when the triggered mode is activated, the control device causes the fan to introduce ambient air into the airbag.  Schaer fails to disclose a first trigger.  However, Kangas discloses a portable electric device having a capacitor charged by a battery (601) and a first trigger (603) for activating a standby mode, wherein when the standby mode is activated: the first energy storage charges the at least one capacitor with electrical energy originating from the first energy storage (Col. 5, lines 6-41).  It would have been obvious to one of ordinary skill to have included a trickle power unit including a first trigger in Schaer to allow the user to charge the capacitors when desired while also preventing energy drain when desired, as taught by Kangas (Col. 5, lines 26-31).  The combination fails to disclose whether a controller is used to cause the first energy storage to charge the capacitor.  However, Rose discloses an avalanche backpack and discloses that it is known to make electrical switch connections with or without a controller (Col. 10, lines 50-54).  It would have been obvious to one of ordinary skill to have included a controller between the first energy storage and the capacitor because it would allow the user to better control the parameters of the charging (i.e. rate of charging, amount of charging, etc.).  Further, using a controller would have been obvious because it only involves combining prior art elements according to known methods to yield predictable results.  The combination fails to disclose the controller functions being served by a single controller in the assembly.  However, Grutta discloses an avalanche airbag backpack that uses a controller (520) to run a variety of elements of the system (Fig. 9).  It would have been obvious to one of ordinary skill to have designed the control device (22 – Schaer) to also cause the first energy storage to charge the capacitor when the first trigger is actuated because it would allow for only including one controller to run the entire system rather than multiple individual controllers for separate parts of the system.  
Regarding claim 16, the combination from claim 1 fails to disclose the first electric energy storage providing energy to more electronic components.  However, Grutta discloses an avalanche airbag that includes further electronic components (a diagnostic system – at least 550/570 – Fig. 9; Col. 8, lines 34-39) that is powered by the main battery (530 – Fig. 9).  It would have been obvious to one of ordinary skill to have included a diagnostic system in the combination run by the main battery because it would provide information about the system to the user, and would allow for including only one battery in the system.  
Regarding claim 18, Schaer discloses detecting, via the control device, an activation of the triggered mode of the filling device (Fig. 1; paras. 0055-0056).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose and Grutta, further in view of Gear Caster (NPL #1 – cited 10/8/2021).
Regarding claim 2, the combination from claim 1 fails to disclose the capacity of the first electric energy storage.  However, Gear Caster discloses an avalanche airbag and notes the advantage that the airbag can be inflated multiple times (second paragraph).  It would have been obvious to one of ordinary skill to have made the battery capacity sufficient to inflate the airbag several times because it would result in having to charge or recharge the battery less often.
Regarding claim 3, the combination from claim 1 discloses wherein when the standby mode is activated (Kangas), the control device (22 – Schaer/Grutta) is configured to effect the charge from the first electric energy storage into the at least one capacitor (Kangas).  The combination fails to disclose how much charge is introduced.  However, Schaer discloses that the capacitor is used to inflate the airbag (see abstract, for example).  It would have been obvious to one of ordinary skill to have provided sufficient capacity in the capacitor to fill the airbag at least once because that would inflate the airbag as quickly as possible if an emergency situation arises.  At least the first charging of the capacitor before the hike would involve the capacitor (which would be fully discharged, depending on the time between hikes) being charged with a full charge quantity that would fill the airbag.  During use, charging the capacitor would also involve a full charge quantity after the capacitor is used to fill the airbag once (i.e. the full charge quantity just used would be replaced – Gear Caster discloses providing multiple inflations).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose and Grutta, further in view of US Patent 7,696,728 to Cross.
Regarding claims 6 and 20, the combination from claim 1 fails to disclose a non-rechargeable battery.  However, Cross discloses a power system using batteries and a capacitor, wherein the batteries are non-rechargeable batteries (Col. 7, lines 49-60).  It would have been obvious to one of ordinary skill to have used non-rechargeable batteries in the combination because doing so only involves a simple substitution of one known, equivalent battery for another to obtain predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose and Grutta, further in view of US Patent 7,327,119 to Stephenson.
Regarding claim 7, the combination from claim 1 fails to disclose transferring energy from the capacitor to the battery.  However, Stephenson discloses a power system with a battery and a capacitor that includes a circuit for transferring unused energy from the capacitor to the battery (see abstract, for example).  It would have been obvious to one of ordinary skill to have included a save circuit in the combination to transfer energy from the capacitor to the battery (when the backpack is not in use, for example) to extend the battery life, as taught by Stephenson (Col. 2, lines 51-54).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose and Grutta, further in view of US Patent 6,661,140 to Agnes.
Regarding claim 10, the combination from claim 1 fails to disclose a printed circuit board or potting compound.  However, Agnes discloses electronic circuitry that uses a printed circuit board and secures elements to the printed circuit board with potting compound (Col. 6, line 65 – Col. 7, line 6).  It would have been obvious to one of ordinary skill to have used a PCB and potting compound because doing so only involves a simple substitution of one known, equivalent circuitry securing method for another to obtain predictable results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose and Grutta, further in view of US Patent 6,191,556 to Galbraith.
Regarding claim 11, the combination from claim 1 fails to disclose an alarm.  However, Galbraith discloses an electronic device including an alarm device, which is actuatable by the control device (estimation circuit 100) and configured to request a user of the system, after a predetermined period of time has elapsed, to replace the battery (Col. 3, lines 10-17).  It would have been obvious to one of ordinary skill to have included circuitry to notify the user that the first electric energy storage (battery) is past its useful life so that the user can replace it proactively without risk of the battery going dead during use.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose, Grutta and Gear Caster, further in view of Youtube.com (NPL #2 -cited 10/8/2021).
Regarding claim 15, the combination from claim 2 fails to disclose filling the airbag when the ambient temperature is -30 degrees Celsius or lower.  However, Youtube discloses an avalanche airbag and discloses that it is known to design avalanche airbags to operate when the temperature is -30 degrees Celsius (see title).  It would have been obvious to one of ordinary skill to have designed the power system to operate at -30 degrees Celsius to allow for use of the backpack by hikers in extreme temperature conditions.  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer, Kangas, Rose and Grutta, further in view of Youtube.com.
Regarding claim 22, the combination from claim 1 fails to disclose filling the airbag when the ambient temperature is -30 degrees Celsius or lower.  However, Youtube discloses an avalanche airbag and discloses that it is known to design avalanche airbags to operate when the temperature is -30 degrees Celsius (see title).  It would have been obvious to one of ordinary skill to have designed the power system to operate at -30 degrees Celsius to allow for use of the backpack by hikers in extreme temperature conditions.  
Allowable Subject Matter
Claims 4-5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that Kangas is nonanalogous art (page 7), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, part of applicant’s problem is that prior art power supplies have needed to be large and heavy to supply the large amount of power required to inflate the avalanche airbag (see applicant’s specification page 4, lines 17-28; page 6, lines 32 – page 7 line 4).  As applicant points out, Kangas is directed to solving the problem that batteries are limited in their maximum power output and therefore are not optimal for a short duration, high power application (applicant’s arguments, 6/24/2022, page 8).  Kangas (which is directed to a short duration, high power circuit) would therefore be at least reasonably pertinent to an inventor seeking to design a power circuit for the inflation of an avalanche backpack airbag (i.e. a short duration, high power application).  The decision in Medtronic, Inc v. Cardiac Pacemakers, Inc. is instructive in this situation.  721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983).  The Medtronic court found that, in examining an application for cardiac pacemaker circuitry, it is appropriate to consider prior art with similar circuitry whether or not they are in areas related to cardiac pacemakers.  Similarly, here it is appropriate to consider prior art directed to circuitry for a high power, short duration application whether or not it is in the field of avalanche airbags.
As to applicant’s argument that the prior art fails to disclose each and every element of claim 3 (page 9), see the new rejection based on Schaer, Kangas, Rose and Grutta.  
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734